DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutout area forms a U-shape with a hollow center portion of claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3 and its dependency are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 3 applicant recites “wherein the cut out 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. US Pub 2014/0376179 in view of Gong et al. US Pub 2014/0363631 further in view of Hobbs et al. US Pub 2013/0075321.
Regarding claim 1, Jenkins discloses, 
A mobile device enclosure, comprising: 
a housing (Figure 1-3, 6-7, element 102) to enclose a computing device (fig 1, computing device 102); and 

Jenkins does not explicitly teach the surface enhancement includes a Nano molding technology (NMT) Nano structure wherein cavities formed by the nano structure are filled with plastic including fluoropolymer material.
Gong in similar field of mounting metal to resin/plastic material teaches a Nano molding technology (NMT) Nano structure (Paragraph 4), such that a metal-resin integrally molded product is formed, thereby the cavities formed by the NMT nano structure are filled with the plastic material (resin material as described in paragraph 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to have the kickstand and the surface enhancement on the kickstand which is made of metal/resin material of Jenkins to include a 
Additionally, Jenkins nor Gong specifically teaches the cavities formed by the nano-structure are filled with plastic including fluoropolymer material. However, using a specific type of plastic is not new in the art.
Hobbs teaches the use of resin material such as PTFE which is fluoropolymer. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use fluoropolymer (PTFE) as taught by Hobbs as the polymer of Jenkin as modified by Gong since PTFE can be fashioned into a very physically strong membrane, also provides a great thermal stability and lastly provides high compressibility thereby the place where region where PTFE is placed on the kickstand with respect to the surface the kickstand is placed on will provide an excellent contact. 
Regarding claim 2, Jenkins as modified teaches, 
Wherein the housing comprises a cut out area (figure 6, shows the cutout region where element 304 is placed as seen in figure 7 and as described in paragraph 46), wherein the pull-out kickstand is positioned in the cut out area in a closed position (figure 7) to provide a uniform back surface of the housing and a uniform perimeter of the housing (fig 7, paragraph 46-47, such that the kickstand form a portion of the rear surface such that the kickstand conforms to a surface contour of the mobile device enclosure).
Regarding claim 3 (as best understood), Jenkins as modified teaches, 

Regarding claim 4, Jenkins as modified teaches, 
Wherein an outer surface of pull out kickstand with the surface enhancement is level with a non-cutout area of the housing when the pull-out kickstand is in closed position (Figure 6-7 and paragraphs 46-47, and as described in claim 2 the kickstand conforms to surface and forms a portion of the rear surface).
Regarding claim 5, Jenkins as modified teaches, 
Wherein the nano structure (paragraph 28 described various type of slip resistant material such as rubber, synthetic polymer, thermoplastic, nylon, etc., this is similar to the nan-structure as described in the specification of rubber material or thermoplastic; ; furthermore as provided in claim 1 Gong paragraph 4) is formed into a surface of the pulled-out kickstand.
Regarding claim 6, Jenkins as modified teaches, 
Wherein the nano structure is added onto a surface of the pull out kickstand (Fig. 2-4, 6-7, paragraph 28 described various type of slip resistant material such as rubber, synthetic polymer, thermoplastic, nylon, etc., this is similar to the nan-structure as described in the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore the 35USC§112 for claim 5-6 provided in the final office action has been withdrawn in light of the amendments to claim 5-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ku et al. US Pub 2018/0217633. Ho US Pub 2017/0045911 Paragraph 23 describes the terminal end 62 maybe coated with rubber or other materials. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841